
	

113 S409 IS: To add Vietnam Veterans Day as a patriotic and national observance.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 409
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Burr (for himself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To add Vietnam Veterans Day as a patriotic and national
		  observance.
	
	
		1.Vietnam Veterans Day
			(a)FindingsCongress
			 finds that—
				(1)the Vietnam War
			 was fought in the Republic of South Vietnam from 1961 to 1975, and involved
			 North Vietnamese regular forces and Viet Cong guerrilla forces in armed
			 conflict with United States Armed Forces, allies of the United States, and the
			 armed forces of the Republic of Vietnam;
				(2)the United States
			 Armed Forces became involved in Vietnam because the United States Government
			 wanted to provide direct military support to the Government of South Vietnam to
			 defend itself against the growing Communist threat from North Vietnam;
				(3)members of the
			 United States Armed Forces began serving in an advisory role to the Government
			 of the Republic of South Vietnam in 1950;
				(4)as a result of
			 the Gulf of Tonkin incidents on August 2 and 4, 1964, Congress overwhelmingly
			 passed the Gulf of Tonkin Resolution (Public Law 88–408), on August 7, 1964,
			 which provided the authority to the President of the United States to prosecute
			 the war against North Vietnam;
				(5)in 1965, United
			 States Armed Forces ground combat units arrived in Vietnam;
				(6)by September
			 1965, there were over 129,000 United States troops in Vietnam, and by 1969, a
			 peak of approximately 543,000 troops was reached;
				(7)on January 27,
			 1973, the Agreement Ending the War and Restoring Peace in Vietnam (commonly
			 known as the Paris Peace Accords) was signed, which required the
			 release of all United States prisoners-of-war held in North Vietnam and the
			 withdrawal of all United States Armed Forces from South Vietnam;
				(8)on March 29,
			 1973, the United States Armed Forces completed the withdrawal of combat units
			 and combat support units from South Vietnam;
				(9)on April 30,
			 1975, North Vietnamese regular forces captured Saigon, the capitol of South
			 Vietnam, effectively placing South Vietnam under Communist control;
				(10)more than 58,000
			 members of the United States Armed Forces lost their lives in Vietnam and more
			 than 300,000 members of the Armed Forces were wounded;
				(11)in 1982, the
			 Vietnam Veterans Memorial was dedicated in the District of Columbia to
			 commemorate those members of the United States Armed Forces who died or were
			 declared missing-in-action in Vietnam;
				(12)the Vietnam War
			 was an extremely divisive issue among the people of the United States and a
			 conflict that caused a generation of veterans to wait too long for the United
			 States public to acknowledge and honor the efforts and services of such
			 veterans;
				(13)members of the
			 United States Armed Forces who served bravely and faithfully for the United
			 States during the Vietnam War were often wrongly criticized for the policy
			 decisions made by 4 presidential administrations in the United States;
				(14)the
			 establishment of a Vietnam Veterans Day would be an appropriate
			 way to honor those members of the United States Armed Forces who served in
			 South Vietnam and throughout Southeast Asia during the Vietnam War;
				(15)March 29 would
			 be an appropriate day to establish as Vietnam Veterans Day;
			 and
				(16)President Obama
			 designated March 29, 2012, as Vietnam Veterans Day under Presidential
			 Proclamation 8789 (77 Fed. Reg. 20275).
				(b)Vietnam
			 Veterans DayChapter 1 of
			 title 36, United States Code, is amended by adding at the end the
			 following:
				
					145.Vietnam
				Veterans DayThe President may
				issue each year a proclamation—
						(1)designating March
				29 as Vietnam Veterans Day;
						(2)honoring and
				recognizing the contributions of veterans who served in the United States Armed
				Forces in Vietnam during war and during peace;
						(3)encouraging
				States and local governments to establish a Vietnam Veterans Day; and
						(4)encouraging the
				people of the United States to observe Vietnam Veterans Day with appropriate
				ceremonies and activities that—
							(A)provide the
				appreciation veterans of the Vietnam War deserve, but did not receive upon
				returning home from the war;
							(B)demonstrate the
				resolve that never again shall the people of the United States disregard and
				denigrate a generation of veterans;
							(C)promote awareness
				of the faithful service and contributions of the veterans of the Vietnam War
				during military service as well as to the communities of the veterans since
				returning home;
							(D)promote awareness
				of the importance of entire communities empowering veterans and the families of
				veterans in helping the veterans readjust to civilian life after military
				service; and
							(E)promote
				opportunities for veterans of the Vietnam War to assist younger veterans
				returning from the wars in Iraq and Afghanistan in rehabilitation from wounds,
				both seen and unseen, and to support the reintegration of younger veterans into
				civilian
				life.
							.
			(c)Conforming
			 AmendmentThe table of
			 sections for chapter 1 of title 36, United States Code, is amended by adding at
			 the end the following:
				
					
						145. Vietnam Veterans
				Day.
					
					.
			
